Exhibit 10.22(b)

COMPLETION GUARANTY AGREEMENT

In order to induce U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent under the Construction Loan Agreement for
the Lenders therein (hereinafter, together with its successors and assigns,
referred to as the "Bank"), to make advances to GORE CREEK PLACE, LLC, a
Colorado limited liability company (hereinafter referred to as the "Borrower"),
in connection with a construction loan, pursuant to and in accordance with a
Construction Loan Agreement, dated as of even date herewith, by and between the
Borrower and the Bank (hereinafter referred to as the "Construction Loan
Agreement") and evidenced by one or more promissory notes of even date herewith
in the maximum aggregate principal amount of $30,000,000 (hereinafter referred
to, collectively, as the "Note"), the undersigned, THE VAIL CORPORATION, a
Colorado corporation (hereinafter referred to as the "Guarantor"), hereby agrees
as follows pursuant to this Completion Guaranty Agreement (this "Guaranty"):

1. Subject to the terms hereof, the Guarantor unconditionally and absolutely
guarantees to the Bank, following an Event of Default by Borrower, completion of
construction of the Improvements (as defined in the Construction Loan Agreement)
in the manner required by the Construction Loan Agreement, the Note and the
other documents and instruments executed in connection therewith (all of the
foregoing being hereinafter collectively referred to as the "Loan Documents").
Specifically, following an Event of Default under the Loan Documents by Borrower
and written request to Guarantor from Bank for performance hereunder, the
Guarantor agrees:

 a. to perform, complete, and pay for the construction of the Improvements in
    accordance with the Plans and Specifications, as such Plans and
    Specifications have been or may be modified or amended from time to time,
    within the time period allotted therefor (if any) and to pay all costs of
    said construction and all costs associated therewith if the Borrower shall
    fail to perform or complete such work as required by the Construction Loan
    Agreement;
 b. provided that such actions by the Bank are authorized pursuant to the Loan
    Documents and provided Guarantor has failed to perform its obligations
    pursuant to Paragraph 1(a) hereof, to reimburse the Bank for all costs and
    expenses incurred by the Bank in taking possession of the property described
    in the deed of trust securing the Note (hereinafter referred to as the
    "Property") and constructing the Improvements (whether in whole or in part)
    in accordance with the Plans and Specifications as approved at the time the
    Bank takes possession of the Property subject to such modifications thereto
    as Bank shall determine are reasonably necessary provided that the same
    shall not materially increase Guarantor's obligations hereunder (unless as a
    result of unforeseen site conditions which have been confirmed by an
    engineer reasonably acceptable to Guarantor), including, without limitation,
    any sums expended in excess of the principal amount of the Note and whether
    or not construction is actually completed;
 c. if any mechanic's or materialman's liens should be filed, or should attach,
    with respect to the Property by reason of the construction undertaken
    pursuant to the Construction Loan Agreement, to cause the removal of such
    liens within 45 days after the recording thereof, or the posting of security
    against the consequences of their possible foreclosure and the procurement
    of title insurance policies or endorsements insuring the Bank

 

against the consequences of the foreclosure or enforcement of such liens, if the
Borrower shall fail to take such actions;

 a. to pay the costs and fees of all contractors, architects and engineers
    employed by the Borrower or the Bank (to the extent permitted under the Loan
    Documents) to complete the Improvements if said costs and fees are not paid
    by the Borrower;
 b. to pay the premiums for all policies of insurance required to be furnished
    by the Borrower pursuant to the Construction Loan Agreement if such premiums
    are not paid by the Borrower and written request from Lender has been given
    to Guarantor in connection with any of the foregoing provisions of this
    Paragraph 1; and
 c. to pay all of the Bank's reasonable costs and expenses, including, without
    limitation, attorney's fees, incurred in the enforcement of this Guaranty
    and the provisions of the Loan Documents covered by this Guaranty.

2. Without in any way limiting the generality of the foregoing, following
written request from Bank for performance by Guarantor hereunder to complete
construction of the Improvements, Bank shall make available any undisbursed
Commitments which are not subject to legal impairment to disbursement pursuant
to a court order, a mechanic's or materialman's lien, a bankruptcy proceeding or
notice to disburser and which have been designated in the Project Budget for the
payment of Project Costs directly related to the construction of the
Improvements. Such funds shall be disbursed only upon satisfaction by Guarantor
of all requirements for disbursement set forth in the Construction Loan
Agreement and in accordance with the disbursement procedures set forth in the
Construction Loan Agreement, and any amendments thereof, except that Guarantor
shall not be required to satisfy Borrower's requirements set forth in Sections
6.01 (d) and 6.02 (a) and (c)(i), (or to cure any Events of Default by Borrower
in connection with the matters addressed in those sections) nor shall Guarantor
be obligated to repay to Bank and Lenders the Loans. In connection with
Guarantor's obligations hereunder, Guarantor shall be entitled to all rights of
Borrower under the Construction Loan Agreement to reallocate the Borrower
Contingency Fund so long as Guarantor has satisfied the requirements set forth
in the preceding sentence. In the event that Guarantor does not satisfy all of
the requirements for disbursement of Loans set forth hereinabove, does not
comply with the disbursement procedures set forth in the Construction Loan
Agreement following a request from Bank pursuant to Paragraph 1, or any
representation warranty or certification made by Guarantor in the Representation
Agreement shall prove to be false or misleading: (i) Bank shall have no further
obligation to disburse any portion of the Commitments to Guarantor; (ii) Bank
may pursue whatever remedies it may have available at law or in equity for
breach of such terms and conditions; and (iii) at Bank's option, to be exercised
in its sole discretion, Guarantor shall perform the Completion Obligations at
its sole cost and expense without any right or recourse to any portion of the
Commitments or Bank may complete the Project itself or cause the Project to be
completed by a third party and charge the entire cost thereof to Guarantor. In
connection with the Guarantor's obligations hereunder, whenever it is necessary
for Guarantor to cure an Event of Default in order to satisfy any such
requirement or procedure for disbursements described herein, Guarantor shall
have such time to cure an Event of Default as may be granted by Bank, in its
sole discretion, but in no event less

 

than ten (10) Business Days after Guarantor receives a request from Bank under
Paragraph 1 for performance hereunder.

 1. This is a guaranty of performance and not of collection, and the Bank shall
    not be required to take any action against the Borrower (other than
    providing such notice to Borrower as is required by the Construction Loan
    Agreement) or resort to any other security given for the performance of the
    Borrower's obligations as a precondition to the obligations of the Guarantor
    hereunder. Nothing herein shall constitute a guaranty of repayment of the
    Loan by Guarantor.
 2. The Bank, in its sole discretion, following the delivery of such notice to
    Borrower as is required by the Construction Loan Agreement, may proceed to
    exercise any right or remedy which the Bank may have under this Guaranty or
    the Representation Agreement without pursuing or exhausting any right or
    remedy which it may have against the Borrower, against any other guarantor
    or against any other person or entity, and the Bank may proceed to exercise
    any right or remedy which the Bank may have under this Guaranty without
    regard to any actions or omissions of the Borrower or any other person or
    entity.
 3. The Guarantor authorizes the Bank, without notice to the Guarantor and
    without impairing the liability of the Guarantor hereunder, to exercise the
    Bank's right to complete construction in accordance with the Construction
    Loan Agreement pursuant to the Plans and Specifications, and, subject to
    Paragraph 1(b), to add expenses incurred during the course of such
    completion to the Borrower's principal obligations under the Loan (as
    defined in the Construction Loan Agreement). The Guarantor acknowledges that
    the Bank has no obligation to exercise such right, and that the Bank is
    entitled to make expenditures toward completion without actually completing
    construction. The Guarantor waives any claims, rights or defenses resulting
    from (a) the Bank's proper exercise of its right to complete construction,
    and (b) the Bank's failure to complete construction. The Guarantor agrees
    that appropriate expenses to complete construction in accordance with
    Paragraph 1(b) hereof, include, without limitation, payments to release
    liens, payments to contractors, laborers, materialmen and suppliers,
    purchase of equipment, services of experts, interest on amounts advanced,
    and all additional categories of expense, both hard and soft, set forth on
    the Project Budget defined in and attached to the Construction Loan
    Agreement.
 4. The obligations of the Guarantor hereunder shall be direct and independent
    of any obligations of the Borrower to the Bank and absolute and
    unconditional irrespective of the validity, legality or enforceability of
    any of the Loan Documents, or any other circumstances (except for those
    actions of the Bank in violation of the Loan Documents or applicable law)
    which might otherwise constitute a legal or equitable discharge of a surety
    or guarantor (including, without limitation, the finding or conclusions of
    any proceeding under the federal Bankruptcy code or of similar present or
    future federal or state law), it being agreed that the obligations of the
    Guarantor hereunder shall not be discharged except by payment or performance
    as herein provided.
 5. From and after the date that Guarantor satisfies the requirements for
    disbursements of Loans as set forth in paragraph 2 hereof, and so long as
    there shall occur no other Event of Default, interest shall accrue on the
    outstanding principal balance of the Loans at the LIBOR-Based Rate . In
    addition, Bank agrees to forbear pursuit of remedies against

 

Borrower for Events of Default during any period of time that Guarantor is
performing its obligations hereunder and satisfying the requirements for
disbursement of Loans pursuant paragraph 2 hereof.

8. Without limiting the generality of Paragraph 5 above, the Guarantor hereby
consents and agrees that, at any time and from time to time:

 a. any action may be taken under any of the Loan Documents in the exercise of
    any remedy, power or privilege therein contained (including, without
    limitation, the acceleration of the maturity of the Note) or otherwise with
    respect thereto, or such remedy, power or privilege may be waived, omitted,
    or not enforced;
 b. the time for the Borrower's performance of or compliance with any term,
    covenant or agreement on its part to be performed or observed under any of
    the Loan Documents may be extended, or such performance or compliance
    waived, or failure in or departure from such performance or compliance
    consented to;
 c. any of the Loan Documents (except this Guaranty), or any terms thereof may
    be amended or modified in any respect (including without limitation, with
    respect to interest on the Note); and
 d. the Guarantor waives any rights it might otherwise have under Colorado
    Revised Statutes 13-50-102 or 13-50-103 (or under any corresponding future
    statute or rule of law in any jurisdiction) by reason of any release of
    fewer than all of the guarantors of the obligations of the Guarantor
    hereunder,

all in such manner and upon such terms as the Bank may deem proper, and without
notice to or further assent from the Guarantor, and all without affecting this
Guaranty or the obligations of the Guarantor hereunder, which shall continue in
full force and effect until all of the obligations of the Guarantor hereunder
shall have been fully paid and performed.

9. The Guarantor hereby waives notice of acceptance of this Guaranty,
presentment, demand, protest, notice of the occurrence of an event of default
under the Loan Documents and any other notice of any kind whatsoever, with
respect to any or all of the obligations of Guarantor hereunder and promptness
in making any claim or demand hereunder; but no act or omission of any kind
shall in any way affect or impair this Guaranty.

10. The Guarantor hereby represents and warrants as follows:

 a. The Guarantor is a corporation duly organized, validly existing and in good
    standing under the laws of the jurisdiction indicated in the first paragraph
    hereof and has all requisite power and authority, corporate or otherwise, to
    conduct its business, to own its properties and to execute and deliver, and
    to perform all of its obligations under, this Guaranty.
 b. The execution, delivery and performance of this Guaranty by Guarantor will
    not (i) require any consent or approval of any person, (ii) violate any
    provision of any law, rule, regulation, order, it, judgment, injunction,
    decree, determination or award presently in effect having applicability to
    the Guarantor, or (iii) result in a breach of or constitute a default

 

under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which the Guarantor is a party or by which Guarantor or its
properties may be bound or affected; and the Guarantor is not in default under
any such law, rule, regulation, order, it, judgment, injunction, decree,
determination or award or any such indenture, agreement, lease or instrument.

 a. This Guaranty constitutes a legal, valid and binding obligation of the
    Guarantor enforceable against Guarantor in accordance with its terms, except
    as limited by applicable bankruptcy, insolvency, fraudulent transfer,
    reorganization, moratorium and other laws or equitable principles relating
    to or affecting the rights of creditors and general principles of equity.
 b. There are no actions, suits or proceedings pending or, to the knowledge of
    the Guarantor, threatened against or affecting it or any of its assets
    before any court or governmental department, commission, board, bureau,
    agency or instrumentality, domestic or foreign, which, if determined
    adversely to the Guarantor, would have a material adverse effect on any of
    his financial condition, properties, or operations.
 c. No authorization, consent, approval, license, exemption of or filing or
    registration with any court or governmental department, commission, board,
    bureau, agency or instrumentality, domestic or foreign, is or will be
    necessary to the valid execution, delivery or performance by the Guarantor
    of this Guaranty.

 1. No failure or delay on the part of the Bank in exercising any right, power
    or remedy hereunder shall operate as a waiver thereof, nor shall any single
    or partial exercise of any such right, power or remedy preclude any other or
    further exercise thereof or the exercise of any other right, power or remedy
    hereunder. No amendment, modification, termination, or waiver of any
    provision of this Guaranty nor consent to any departure by the Guarantor
    therefrom, shall in any event be effective unless the same shall be in
    writing and signed by the Bank (and Guarantor as to any modification or
    amendment of this Guaranty), and then such waiver or consent shall be
    effective only in the specific instance and for the specific purpose for
    which given. No notice or demand on the Guarantor in any case shall entitle
    the Guarantor to any other or further notice or demand in similar or other
    circumstances.
 2. All notices, requests, demands, statements, authorizations, approvals,
    directions and other communications provided for herein shall be given or
    made in writing and shall be deemed sufficiently given or served for all
    purposes as of the date (i) when hand delivered (provided that delivery
    shall be evidenced by a receipt executed by or on behalf of the addressee),
    (ii) one (1) Business Day after being sent by reputable overnight courier
    service (with delivery evidenced by written receipt), or (iii) with a
    simultaneous delivery by one of the shall mean in clause (i) or (ii) above,
    by facsimile, when sent, with confirmation and a copy sent by first class
    mail, in each case addressed to the intended recipient at the address
    specified below; or, as to any party, at such other address as shall be
    designated by such party in a notice to each other party hereto. Guarantor
    shall only be required to send notices, requests, demands, statements,
    authorizations, approvals, directions and other communications to Bank on
    behalf of all of the Lenders.

 

If to Guarantor: The Vail Corporation
137 Benchmark Road
Avon, Colorado 81620
Attention: Mr. Greg Dickhens
Facsimile: 970-845-2555

With a copy to: Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street Twenty-Second Floor
Denver, Colorado 80202
Attention: Patricia L. Gruber, Esq.
Facsimile: 303-223-1111

If to Bank: U.S. Bank National Association
DN-CO-BB5R
918 Seventeenth Street, 5th Floor
Denver, Colorado 80202
Attention: Mr. Matthew Carrothers
Facsimile: 303-585-4198

With a copy to: U.S. Bank National Association
Real Estate Capital Markets
BC-MN-H03R
800 Nicollet Mall
Minneapolis, Minnesota 55402-7020
Attention: Mr. Huvishka Ali
Facsimile: 972-386-8370

With a copy to: Snell & Wilmer L.L.P.
1200 Seventeenth Street, Suite 1900
Denver, Colorado 80202
Attention: Thomas L. DeVine, Esq.
Facsimile: 303-634-2020

Bank or Guarantor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

13. The Guarantor hereby waives and agrees not to assert or take advantage of
any duty on the part of the Bank to disclose to the Guarantor any facts Bank may
now or hereafter know about the Borrower, regardless of whether the Bank has
reason to believe that any such facts materially increase the risk beyond that
which the Guarantor intends to assume or has reason to believe that such facts
are unknown to the Guarantor or has a reasonable opportunity to communicate such
facts to the Guarantor, it being understood and agreed that the Guarantor is
fully responsible for being and keeping informed of the financial condition of
the Borrower and of any and all circumstances bearing the risk of non-payment on
any obligations hereby guaranteed.

 1. The Guarantor will file all claims against the Borrower in any bankruptcy or
    other similar proceedings in which the filing of claims is required by law
    upon any indebtedness of the Borrower to the Guarantor and will assign to
    the Bank all rights of the Guarantor thereunder. In all such cases, whether
    in administration, bankruptcy or otherwise, the person or persons authorized
    to pay such claim shall pay to the Bank the full amount thereof and to the
    full extent necessary for that purpose, the Guarantor hereby assigns to the
    Bank all of the Guarantor's rights to any such payments or distributions to
    which the Guarantor would otherwise be entitled; provided that the Bank
    shall thereafter be obligated to deliver to Guarantor any payments or
    distributions so received by the Bank in excess of the amounts due from
    Guarantor to the Bank hereunder.
 2. To the extent that the Guarantor receives any payments, distributions or any
    other consideration with respect to any shares, debentures or partnership
    interests of the Borrower however described, the Guarantor shall immediately
    pay over and deliver such payments, distributions or other consideration to
    the Bank to the extent that such payments, distributions or other
    consideration were made in contravention of the Loan Documents.
 3. By execution hereof, the Guarantor certifies to the Bank that the Guarantor
    has received a copy of the Construction Loan Agreement and all other Loan
    Documents in execution form and represents that Guarantor is knowledgeable
    of the contents thereof.
 4. Wherever possible each provision of this Guaranty shall be interpreted in
    such manner as to be effective and valid under applicable law, but if any
    provision of this Guaranty shall be prohibited by or invalid under such law,
    such provision shall be ineffective to the extent of such prohibition or
    invalidity, without invalidating the remainder of such provision or the
    remaining provisions of this Guaranty.
 5. The Guarantor hereby represents and agrees that this is a continuing
    guaranty and (a) shall remain in full force and effect until such time as a
    temporary certificate of occupancy is issued for the Project (as defined in
    the Construction Loan Agreement), so long as sufficient Loan funds remain
    available under the Loan Budget to cover all of the punch list items
    remaining to be completed and thereupon Bank shall provide written
    confirmation to Guarantor of termination hereof in such form as is
    reasonably requested by Guarantor, (b) shall be governed by, and construed
    in accordance with, the laws of the State of Colorado, (c) shall be binding
    upon the Guarantor, its successors, and assigns, and (d) shall inure to the
    benefit of and be enforceable by the Bank and its respective successors,
    transferees and assigns. Without limiting the generality of the foregoing
    clause (d), the Bank may assign or otherwise transfer the Note held by it to
    any other person or entity, and such subsequent holder of the Note shall
    thereupon become vested with all the powers and rights in respect thereof
    granted to the Bank herein or otherwise.
 6. The Guarantor shall furnish to the Bank as and when required by the
    Construction Loan Agreement the financial statements required to be
    furnished by the Guarantor.
 7. The Guarantor shall indemnify and hold the Bank harmless from any loss,
    cost, claim or expense (including, without limitation, attorneys' fees)
    suffered by the Bank as the result of a claim by third party arising from
    any failure by the Borrower to return any earnest

 

money deposits made by purchasers under the Purchase Contracts (as defined in
the Construction Loan Agreement) as required by the terms of such Purchase
Contracts. Guarantor's liability under this Paragraph 20 is in addition to the
sums referenced in Paragraph 1 above.

 1. Both the Guarantor and the Bank hereby waives any right to jury trail of any
    claim, cross-claim or counter-claim relating to or arising out of or in
    connection with this Guaranty.
 2. FOR PURPOSES OF ANY ACTIONS RELATING TO THIS GUARANTY, THE GUARANTOR AND THE
    BANK CONSENT TO THE PERSONAL JURISDICTION OF THE STATE AND FEDERAL COURTS OF
    THE STATE OF COLORADO.
 3. This Guaranty may be executed in any number of counterparts, each of which
    shall be deemed an original, but all of which together shall constitute one
    and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY BLANK)

 

SIGNED AND DELIVERED as of the 19th day of July, 2005.

GUARANTOR:

THE VAIL CORPORATION, a Colorado corporation

 

By: _______________________________

Gregory S. Dickhens

Authorized Agent

BANK:

U.S. Bank National Association, a national banking

association, as Administrative Agent for the Lenders

 

 

By: _______________________________

Matthew W Carrothers

Assistant Vice President